Citation Nr: 1417877	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-43 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973.  He had service in Vietnam.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2008 rating decision of the VA Regional Office (RO) in Seattle, Washington, that among other things, denied service connection for bilateral hearing loss.  The Veteran resides within the jurisdiction of the Oakland, California VA RO


FINDINGS OF FACT

1.  The Veteran's military occupational specialty and duties in service were consistent with noise exposure.

2.  Hearing loss is reasonably related to noise exposure during active duty.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, bilateral hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 2002 & Supp. 2013): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In this instance, service connection for bilateral hearing loss disability is granted.  Therefore, further assistance is unnecessary to aid the appellant in substantiating this claim.

Applicable Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 3.385 (2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

Factual Background 

The Veteran's DD-214 reflects that he served in the Navy with a military occupational specialty consistent with aircraft mechanics.  Service treatment records in July 1970 noted that he was examined for aircrew purposes.  His service personnel records reflect that he was cited for meritorious achievement in aerial flight as a crew member while serving with Helicopter Attack (Light) Squadron Three during missions in support of combat operations against the enemy in Southeast Asia.  The appellant received medals and other citations for service in Vietnam.  He was a Designated Plane Captain, and as of January 1971, had received 80 hours of combat/operational flights.  Other combat-related activity was delineated, including performance of such in a hostile environment under constant threat of enemy attack in the Mekong Delta area of South Vietnam.  For these reasons, noise exposure is found to be consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(b) West 2002 & Supp. 2013.  Accordingly, in-service noise exposure is conceded.  

On examination in May 1969 for service entrance, decibel thresholds at the 500-4000 Hertz frequencies were well within normal limits.  The evidence does not reflect that the appellant sought treatment for any complaints relating to his hearing during service.  However, when examined in July 1970 for air crew purposes, he had a 25 decibel loss at the 4000 Hertz frequency in the right ear.  The summary of defects at that time recorded slight progressive high frequency hearing loss in the right ear that was not considered nondisqualifying.  On service discharge examination in August 1973, an audiogram disclosed puretone thresholds of 10/0/0/30/ and 10/05/0/25 at the 500/1000/2000/4000 Hertz frequencies in the right and left ears, respectively.  

The post service record is silent for hearing impairment complaints.  A claim for service connection of bilateral hearing loss was received in March 2008.  

The Veteran was afforded a VA audiology examination in September 2008.  The examiner noted that the claims folder was reviewed and that all tests in service recorded thresholds within normal limits for rating purposes.  The appellant stated that he had duties in service that included door gunner, proximity to rockets, and duty on a helicopter for two years.  It was reported that as a civilian, he had worked in an auto body shop for 30 years around noise without the use of ear protection.  He denied noise-related recreational activities.

A audiogram was performed that disclosed puretone thresholds of 10/10/25/45/55 and 10/10/30/45/55 at the 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech recognition scores were 100 percent, bilaterally.  The diagnoses included bilateral mild to moderate high frequency sensorineural hearing loss.  Following evaluation, the examiner stated that with hearing within normal limits at discharge, a long history of civilian noise exposure in a body shop, no previous claims for service connection of hearing loss, and no previous evidence of treatment for such, it was not likely that current hearing loss was related to time spent in the military.

A June 2009 private audiogram report and clinical statement dated in July 2009 were received in which C. S. Johnson, Jr., M.D.,F.A.C.S., stated that the veteran had bilateral symmetric sensorineural hearing loss that was especially notable at 4000 Hertz.  It was opined that hearing loss more than likely began as a result of noise exposure during active duty.

Legal Analysis

Review of the evidence indicates that the Veteran did indeed have significant noise exposure during active duty.  The evidence reflects that at service discharge, he did not have ratable hearing impairment by VA standards.  He currently has bilateral hearing loss disability under 38 C.F.R. § 3.385.  There is no evidence of treatment for such during the interim.  

The Board has carefully considered the VA examiner's opinion in September 2008 that hearing loss was not likely related to service, but finds that this analysis is lacking.  Although it was noted that that the appellant had a long history of noise exposure after service, no opinion was rendered as to the etiology of hearing loss or an explanation as to why it was not caused by noise exposure during service.  In Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992) it was held that the absence of hearing loss at separation is not in and of itself a basis for a denial of a claim of service connection for hearing loss. See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board thus finds that the VA examiner's rationale that the Veteran's sensorineural hearing loss was not related to service because hearing was normal at service discharge, that there was no history of treatment for such over the years, and that he had filed no claims in this regard falls short.  The Board would also point out that while not ratable, the puretone thresholds at 4000 Hertz in the right and left ears at service discharge did indeed indicate slight high frequency hearing impairment consistent an in-service finding in July 1970, and Dr. Johnson's opinion in 2009.  Therefore, after consideration of all of the evidence, to include the appellant's lay statements and clinical findings, the Board concludes that bilateral hearing loss disability is consistent with the nature and circumstances of the appellant's combat-related service and was as likely as not incurred in line of duty.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).  The benefit of the doubt is thus resolved in favor of the appellant by finding that service connection for bilateral hearing loss disability is warranted.


ORDER

Service connection for bilateral hearing loss disability is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


